Citation Nr: 1137180	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1957 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In October 2003, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since left the Board.  The Veteran subsequently requested a Travel Board hearing, which was conducted in August 2008 by the undersigned Veterans Law Judge.  38 U.S.C.A. § 7102 (West 2002 & 2011); 38 C.F.R. § 20.707 (2011).

In an October 2008 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, the Court issued a July 2009 Order remanding the Veteran's claim for readjudication.  Thereafter, in February 2004, March 2008, and October 2008, the Board remanded the claim for additional development.  The Board then issued an October 2010 decision in which it again denied the Veteran's claim.  The Veteran filed a second appeal to the Court.  In a subsequent Joint Motion for Remand, the parties effectively acknowledged that the Board's October 2010 decision had been premature as it had not provided the Veteran with a full 30 days to respond to the September 2010 supplemental statement of the case.  See 38 C.F.R. § 20.302(c).  Accordingly, the Court issued a March 2011 decision vacating the October 2010 decision and remanding the Veteran's claim to the Board for readjudication in accordance with the Joint Motion.

Following the March 2011 Court decision, the Veteran submitted additional lay and clinical evidence directly to the Board, accompanied by a waiver of RO review.  



FINDING OF FACT

The preponderance of the evidence is at least in equipoise as to whether the Veteran has a current lung disorder that is related to his period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lung disorder have been met.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  COPD, however, is not a disorder for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, asserts that his current lung problems had their onset during his period of active service.  Specifically, he contends that in April 1958 he was hospitalized for acute respiratory symptoms, which were diagnosed as pneumonia.  He further asserts that, after that hospitalization, he received in-service treatment for bronchitis and lung infections, which were considered residuals of his previously diagnosed pneumonia.  In support of his claim, the Veteran has submitted a March 2003 statement from a fellow former serviceman, indicating that the Veteran was constantly sick with colds and coughs during their period of overlapping service.  Additionally, the Veteran has submitted a March 2004 statement from his grown daughter, attesting to his long history of colds and coughing spells while she was growing up.

At the outset, the Board observes that the records of the Veteran's reported April l958 in-service hospitalization are not of record.  When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  While VA's applicable laws and regulations do not lower the legal standard for proving a claim, they increase the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In this case, VA made multiple attempts to secure the Veteran's service medical records from a variety of sources, including from the Veteran himself.  In response to those requests for information, the Veteran indicated that he did not have any service records in his possession, and was duly informed of the unavailability of additional records.  No other alternative sources of records have been identified.

The Board acknowledges that the RO does not appear to have issued a formal finding of fact with respect to the unavailability of the Veteran's service hospitalization records.  Additionally, the Board recognizes that efforts to obtain those records using an alternate spelling of the Veteran's first name, as suggested by his representative, do not appear to have been made.  Nevertheless, the Board finds that further efforts to obtain such records are unnecessary in light of its decision to grant the Veteran's claim.  The Board's decision represents a complete allowance of the benefits sought on appeal.  Thus, the Veteran is not prejudiced by the adjudication of his claim.  Moreover, any further delay in adjudication at the Board level would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).

The Veteran's available service medical records corroborate his account of in-service treatment for respiratory ailments.  Those records show that, in August1958, he was diagnosed with and treated for acute tonsillitis.  He also appears to have undergone private treatment for that disorder, as documented in a contemporaneously dated record from a non-military health care provider.  The Veteran's subsequent service medical records reveal that, in July and August 1959, he complained of chest pains, precipitated by swimming, and sought treatment for a "common cold."  He underwent additional treatment for cold-like symptoms in October 1960.  The following month, the Veteran was afforded a separation examination in which his frequent colds and "soaking sweats," associated with respiratory infections, were clinically noted.

While the Veteran now claims to have sought treatment for pulmonary problems in the years following his military discharge, his post-service medical records are negative for any complaints or clinical findings of such problems prior to April 1995.  At that time, the Veteran sought treatment for chest pains and related symptoms, which were found to support diagnoses of acute bronchitis and COPD.  

In accordance with the Board's initial remand, the Veteran was afforded a February 2004 VA respiratory examination in which he acknowledged a 46-year history of smoking and chewing tobacco.  Based on that reported history and the other  evidence then of record, the February 2004 VA examiner determined that the Veteran's current lung problems were likely associated with his chronic smoking history and less likely than not related to his in-service upper respiratory infections.  In support of that opinion, the VA examiner noted that those upper respiratory infections were "acute and transitory."  However, the examiner did not explain the basis for that particular finding.  

Pursuant to the Board's February 2009 remand, the Veteran was afforded a follow-up respiratory examination in January 2010 in which he reiterated his history of in-service treatment for tonsillitis, head colds, soaking sweats, and related respiratory complaints.  The examiner reviewed the Veteran's service medical records substantiating those assertions and also considered his contentions of in-service hospitalization for pneumonia.  In terms of his post-service history, the Veteran reported that he had been hospitalized on two occasions for pneumonia.  However, he acknowledged that he did not have any records of those post-service hospitalizations and was uncertain of the dates when they had occurred.  Clinical testing revealed symptoms that supported a diagnosis of COPD.  However, as on the previous examination, the VA examiner determined that disorder was etiologically related to the Veteran's smoking history and less likely than not caused or aggravated by his period of active service.  As a rationale for the opinion, the VA examiner echoed the observations of his predecessor with respect to the in-service respiratory problems having been acute and transitory, but provided no explanation for that finding.

In a subsequent written statement, the Veteran's representative took issue with the VA examiners' acute and transitory findings, arguing that it was unclear whether those findings encompassed the Veterans' reported in-service pneumonia.  The representative alleged that, far from acute and transitory, pneumonia was "a serious respiratory condition [that] could cause lasting effects."  Additionally, the Veteran's representative complained that the VA examiner's acute and transitory findings were not prefaced on a review of pertinent "medical literature or any other authority" and, thus, were inherently unreliable.

In addition to the above statement from his representative, the Veteran submitted a July 2011 report from a private physician, who directly rebutted the prior VA examiners' findings.  After noting that he had conducted his own clinical examination of the Veteran and reviewed his service and post-service medical records, the private physician opined that it was more likely than not that the Veteran's COPD had had its onset in service.  The private physician noted that, contrary to what the VA examiners had observed, the Veteran's in-service symptoms not only had consisted of upper respiratory problems but also had extended to his lower respiratory tract, as was evident from his documented in-service treatment for chest pains and his reported incurrence of pneumonia.  The private physician added that the occurrence of both upper and lower respiratory problems in service was consistent with the Veteran's subsequent development of COPD.  The private physician then opined that the Veteran's in-service lower respiratory symptoms were not acute and transitory, as the VA examiners had surmised, but rather were indicative of a chronic condition that had persisted on a continuous basis, "with gradual progression" over time.  Additionally, that private physician observed that, notwithstanding the Veteran's post-service smoking history, his COPD was "primarily related to the conditions that developed during his active duty."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the July 2011 opinion rendered by the private physician, indicating that the Veteran's currently diagnosed COPD is an outgrowth of his in-service upper and lower respiratory tract problems, is more probative and persuasive than the February 2004 and January 2010 VA examiners' findings that the Veteran's current lung problems are unrelated to his in-service ailments.

The February 2004 and January 2010 VA examiners prefaced their negative nexus opinions on an unexplained finding that the Veteran's in-service respiratory problems were acute and transitory.  Moreover, both VA examiners determined that the Veteran's in-service symptoms were limited to the upper respiratory tract, notwithstanding the service medical records showing complaints of chest pains and the Veteran's reports of in-service treatment for pneumonia.  Therefore, the Board considers the rationales underlying the VA examiners' opinions to unsupported by and inconsistent with the pertinent evidence of record.  That reduces the overall probative weight of those examiners' opinions.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, while mindful that both VA examiners conducted a review of the evidence then of record, the Board considers it significant that their examinations preceded and, thus, did not consider the positive nexus opinion rendered by the private physician.

In contrast, the private physician's report constitutes the most recent medical opinion evidence of record.  Moreover, that opinion was based on the private physician's thorough examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board acknowledges that the physician did not expressly indicate that the opinion was predicated on a review of the entire claims folder.  Nevertheless, claims folder review is not a requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, the Board considers it significant that, in addition to relying on the Veteran's own statements and the clinical examination, the private physician based the opinion on a review of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Indeed, while that physician may not have had access to the actual claims folder itself, his findings demonstrated an understanding of the Veteran's pertinent medical history, specifically his in-service treatment for upper and lower respiratory tract problems and post-service diagnoses of and treatment for COPD, bronchitis, and related pulmonary symptoms. 

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current COPD and associated symptoms are related to his period of active duty.  While mindful of the Veteran's intercurrent smoking history, the Board considers it significant that the July 2011 private physician expressly indicated that the Veteran's current pulmonary problems had their initial onset in service, when he was treated for upper and lower respiratory tract disorders.  Additionally, that private physician's positive nexus opinion, which the Board deems probative, corroborates the Veteran's own lay assertions and those of his fellow ex-service member and daughter with respect to developing tonsillitis, pneumonia, chronic colds and coughs, and related in-service symptoms, which persisted and gradually worsened following his period of active duty.  

The Veteran is competent to report the occurrence of in-service and post-service respiratory symptoms, such as breathing problems and coughing, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Similarly, the individuals who knew him during and after service are competent to offer eyewitness accounts of the onset and progression of those tangible symptoms.  Moreover, the Board considers the Veteran's and other lay witness statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, most notably the July 2011 private physician's opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, those lay statements collectively suggest a continuity of symptomatology, which lends additional support to his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Based on the foregoing, the Board finds that, even without documentation of the Veteran's reported in-service and post-service treatment for pneumonia prior to 1995, the balance of positive and negative evidence is at least in equipoise with respect to his claim.  In a case, such as this, where a portion of the Veteran's service medical records are missing, VA has a heightened duty to resolve reasonable doubt in his favor.  Cuevas v. Principi, 3 Vet. App. 542 (1992). Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a lung disorder is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a lung disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


